          Case 1:19-cv-02689-LLS Document 114 Filed 03/11/21 Page 1 of 1




UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
DRESSER-RAND COMPANY,
                                                              Docket No.: 19-cv-02689
                           Plaintiff,

               -against-

PETRÓLEOS DE VENEZUELA, S.A.
and PDVSA PETRÓLEO, S.A.,

                           Defendants.

                                        NOTICE OF APPEARANCE

        PLEASE TAKE NOTICE that the undersigned has been retained as counsel for

defendants Petróleos de Venezuela, S.A. and PDVSA Petróleo, S.A. in the above-captioned

action and requests that copies of all pleadings, notices, orders, and other filings be sent to the

undersigned at the address indicated below.

        I certify that I am admitted to practice in this Court and am a registered electronic case

filing user.

New York, New York
March 11, 2021

                                                            HOGAN LOVELLS US LLP

                                                    By:   /s/ Matthew A. Ducharme
                                                          Matthew A. Ducharme
                                                          390 Madison Avenue
                                                          New York, New York 10017
                                                          Tel: (212) 918-3000
                                                          Fax: (212) 918-3100
                                                          matthew.ducharme@hoganlovells.com

                                                          Counsel for Defendants Petróleos de
                                                          Venezuela, S.A. and PDVSA Petróleo,
                                                          S.A.
